DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9882782, 9893948, 10574533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 5-10, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
As claims 1, 10 and 19, None of these references, taken alone or in any reasonable combination, teach a method and system comprising determining the snapshots of the plurality of snapshots that indicate operational values based on developing a collection of values at the set of times indicating flow state and direction of flow at the set of times for the one or more components of the set of components in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414